Citation Nr: 1125694	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for metatarsalgia of the left foot.

2.  Entitlement to an initial compensable disability rating for a residual scar of the left varicocele, status post surgery. 

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, a rating decision dated in June 2007 increased the Veteran's disability evaluation for metatarsalgia to 10 percent effective from August 26, 2005.  However, the Board notes that the Veteran has not been granted the maximum evaluation for that disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

A hearing was held in December 2009 in Phoenix, Arizona, before the undersigned Acting Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the issues of entitlement to a higher initial evaluation for metatarsalgia of the left foot and for a residual scar of the left varicocele for further development in April 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's metatarsalgia of the left foot is assigned the maximum evaluation for anterior, unilateral metatarsalgia (Morton's disease).

2.  The Veteran's metatarsalgia of the left foot is not manifested by malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability.

3.  The Veteran's metatarsalgia of the left foot is productive of a moderately severe or severe foot injury.

4.  The Veteran residual scars of the left varicocele are  not deep, do not cause limited motion, do not affect areas exceeding 6 square inches (39 sq. cm.) or areas of 144 square inches (929 sq. cm.) or greater, are not unstable or painful, and do not cause limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 for metatarsalgia of the left foot have not been met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5278, 5279, 5283, 5284 (2010).

2.  The criteria for an initial compensable disability rating for a residual scar of the left varicocele, status post surgery, have not been met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 7801-7805 (2008-2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that is relevant to establishing entitlement to increased compensation, e.g. competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the April 2006 rating decision, he was provided notice of the VCAA in September 2005 and June 2006.  An additional VCAA letter was sent in June 2006.  The VCAA letters informed the Veteran of the types of information and evidence necessary to substantiate the claims and of the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in March 2006 and January 2007 pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case (SOC) in March 2007 with subsequent re-adjudication in a July 2009 and April 2011 supplemental statements of the case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Board notes that service connection has been established for metatarsalgia of the left foot and residual scar of the left varicocele, status post surgery, and initial ratings for these conditions have been assigned.  Thus, the Veteran has been awarded the benefits sought, and such claims have been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id; See also VAOPGCPREC 8-2003.  It is also significant that, after awarding the Veteran service connection for metatarsalgia of the left foot and residual scar of the left varicocele, status post surgery, and assigning initial disability ratings for these conditions, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial ratings assigned for his metatarsalgia of the left foot and residual scar of the left varicocele, status post surgery, included notice of the criteria for a higher rating for these conditions, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to pursue the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA notice would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.   He has not identified any other outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in June 2006 and June 2010 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


Analysis

 Metatarsalgia of the left foot  

The Veteran is currently assigned a 10 percent disability evaluation for metatarsalgia of the left foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5279-5283.  Under Diagnostic Code 5279, a 10 percent disability evaluation is the maximum schedular evaluation available for anterior, unilateral or bilateral metatarsalgia (Morton's disease).  Consequently, the Veteran is not entitled to initial evaluation in excess of 10 percent under that diagnostic code.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  A 10 percent disability evaluation is contemplated for acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral.  A 20 percent disability evaluation is warranted for acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads is rated 20 percent disabling for unilateral involvement and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity is rated 30 percent disabling for unilateral involvement and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).

Diagnostic Code 5283 also provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and, severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that his current left foot metatarsalgia warrants a higher disability rating than the 10 percent currently assigned.  During his December 2009 hearing, the Veteran testified that he had arthritis of the left foot, that his condition had worsened, that his foot was stiffer and more difficult to walk on, and that he was in pain.  He also reported that it was difficult to maintain employment due to his left foot.  

During a June 2006 VA examination, the Veteran reported that his current left foot symptoms included daily pain on walking since 1993, when he originally broke the left third metatarsal in service.  He indicated that he used shoes with arch support or orthotic inserts.  Aggravating factors included ascending and descending stairs as well as running.  Alleviating factors included sitting and taking medications (Lortab or Percocet) for pain relief.  The Veteran reportedly missed approximately 12 days of work in the past year due to pain.  A physical examination revealed no mass or deformity of the left foot.  There was tenderness on the shaft of the left third metatarsal and to pressure at the distal end of the fourth and fifth metatarsals, causing pain in the shafts.  He did not have pes planus or pain in the plantaris fascia or affected foot joints.  An x-ray of the left foot showed no residual deformity of the third metatarsal.  The Veteran was diagnosed with metatarsalgia on the left foot.  

VA outpatient treatment reports dated from July 2009 to December 2009 reflect that the Veteran reported a history of breaking his left foot while in boot camp and complained of joint pains in the thoracic area, neck, hands, wrists, and knees for years.  A November 2009 VA psychiatric examination also revealed the Veteran complained of chronic pain in the feet, knees, and back.  

During a June 2010 VA examination, the Veteran reported that his current metatarsalgia of the left foot had become progressively worse and that he had a fair response with partial relief to treatments including, rest, elevation, application of cold, and medications (Aspirin or Ibuprofen).  The Veteran indicated that he had symptoms of pain, stiffness, fatigability, and lack of endurance, all of which were located in the third metatarsal and associated with standing and walking.  However, a physical examination revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  He did have severe tenderness of the third and fourth metatarsals, mild to moderate pes cavus with no evidence of dropped forefoot or limitation of ankle dorsiflexion, and mild flexion deformities of the second to fifth toes.  An x-ray of the left foot revealed minimal great toe metatarsophalangeal (MTP) joint spurring, mild flexion deformities of the second to fifth toes, pes cavus, and a tiny Achilles enthesophyte.  

The Veteran was diagnosed with a left third metatarsal stress fracture in service, which was healed with residual metatarsalgia.  The examiner indicated that the other left foot findings of pes cavus and flexion deformities of toes two through five were symmetrical to the right foot and unrelated to the prior stress fracture.  He also noted that there were incidental x-ray findings of a tiny Achilles enthesophyte and minimal great toe MTP joint spurring.  The examiner found that metatarsalgia of the left foot had significant effects on the Veteran's general occupation, which included decreased mobility, lack of stamina, and pain.  The Veteran reported that he could not do his work because of his foot and lung problems.  He also indicated that his foot problems had severe effects on exercise and sports, moderate effects on chores and shopping, mild effects on recreation and travel, and no effects on bathing, dressing, toileting, or grooming.  The examiner concluded that there was no malunion or non union of the tarsal or metatarsal bones.  

After a careful review of the evidence of record, the Board finds that the Veteran's metatarsalgia of the left foot does not warrant an initial disability rating in excess of 10 percent at any time since the effective date of the grant of service connection on August 26, 2005.  As previously noted, the Veteran is already in receipt of the maximum schedular evaluation for metatarsalgia under Diagnostic Code 5279.  Thus, he is not entitled to a higher initial evaluation under those rating criteria.  

In addition, the Veteran has not been shown to have pes cavus that is a manifestation of his service-connected metatarsalgia of the left foot.  Indeed, the June 2010 VA examiner indicated that the Veteran had pes cavus, but specifically commented that it was symmetrical to his nonservice-connected right foot and was unrelated to his prior stress fracture in service.  Moreover, the evidence does not show that the Veteran had all toes tending to dorsiflexion, limitation of dorsiflexion to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  In fact, the June 2010 VA examiner described the pes cavus as being only mild to moderate with no evidence of dropped forefoot or limitation of ankle dorsiflexion.  As such, the Veteran has not been shown to have met the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5278.  

The Board also finds that a higher initial evaluation is not warranted under Diagnostic Code 5284.  The evidence of record shows that the Veteran's left foot disability has been characterized as mild, mild to moderate, and minimal, with only the symptom of tenderness being characterized as severe.  In addition, the June 2010 VA examiner stated that there was no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing.  Overall, the evidence does not demonstrate a moderately severe foot injury.  

The Board also notes that the June 2010 VA examiner found no malunion or nonunion of the tarsal or metatarsal bones, and as discussed above, the Veteran does not have a moderately severe foot disability.  Therefore, the Veteran is not entitled to a higher initial evaluation under Diagnostic Code 5283.

The Board has also considered whether there are other appropriate diagnostic codes for application under which a higher rating would be warranted; however, as the Veteran's service-connected left foot disability did not reflect any findings of flatfoot, Diagnostic Code 5276 does not apply.  

The Board also acknowledges the Veteran's testimony from the December 2009 hearing asserting that he had arthritis of the left foot.  The Board finds that, while the Veteran is competent to attest to observable symptoms of his left foot disability and is competent to report a contemporaneous medical diagnosis made by a treatment provider, he is not competent to provide a medical diagnosis of arthritis of the left foot.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the Veteran's testimony does not indicate that he was reporting any contemporaneous medical diagnosis made by any treatment provider when he testified that he had arthritis in the left foot, which is not an observable symptom, but rather a medical diagnosis of a condition.  See id.  Therefore, this testimony is not competent evidence that the Veteran has arthritis of the left foot.  As such, this testimony is afforded no probative weight.  Moreover, the Board notes that there objective x-ray evidence showing that he has had any arthritis. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher initial evaluation for the Veteran's left foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left foot contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5279-5283.  Indeed, the July 2009 rating decision specifically contemplated this pain in its assignment of the 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2010 VA examiner stated that there was no painful motion, instability, or weakness.  Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the Veteran's metatarsalgia of the left foot.

The record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 10 percent at any time since the effective date of service connection for metatarsalgia of the left foot on August 26, 2005.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

For the reasons and bases expressed above, the Board concludes that an initial disability rating in excess of 10 percent for metatarsalgia of the left foot is not warranted at any time since the effective date of service connection on August 26, 2005.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


Residual Scar of the Left Varicocele, Status Post Surgery

The Veteran is currently assigned a noncompensable disability evaluation for residual scar of the left varicocele, status post surgery, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, which provides rating criteria for varicose veins.  Under that diagnostic code, a noncompensable evaluation is assigned for asymptomatic, palpable or visible varicose veins.  A 10 percent disability evaluation is  warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is contemplated for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, this new rating criteria shall apply to all applications for benefits received by VA on or after October 23, 2008, and therefore, do not apply in this case.  73 Fed. Reg. 54712 (September 23, 2008).  As such, the Board finds that the former rating criteria in effect prior to October 23, 2008, pertaining to scars are for application in this case.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Throughout the duration of the appeal, the Veteran has maintained that his current residual scar of the left varicocele, status post surgery, warrants a higher disability rating than the noncompensable rating currently assigned.  During his December 2009 hearing, the Veteran testified that his residual scar of the left varicocele was tender and raised.  He also reported that his scar looked "like a caterpillar" in describing that a keloid was present.  Finally, the Veteran testified that his treating physician at the VA found that his scar was tender and raised over an inch.  

During a June 2006 VA examination, the Veteran reported that, following a bilateral varicocele operation, his scrotum continued to hurt, including when he ran.  A physical examination revealed a well-healed scar, which was 3.5 centimeters long and 0.2 centimeters wide.  The scar was found to be flat, smooth, not adherent, and not scabbed, not painful, not tender, with no history of ulceration or breakdown.  No functional limitations were found.  The Veteran was diagnosed with minimal left varicocele, but no scar was diagnosed.  

VA outpatient treatment reports dated from July 2009 to December 2009 reflect that the Veteran was treated for and diagnosed with scrotal pain; however, these records are absent of any complaints or treatment for a scar of the left varicocele.  

During a June 2010 VA examination, the Veteran was noted to have two linear scars, one located on the left inguinal line and one located on the lower left scrotum.  The Veteran indicated that had no skin breakdown over the scars and no pain.  A physical examination revealed a maximum width of 0.8 centimeters and maximum length of 5.5 centimeters of the scar over the left inguinal line and a maximum width of 0.4 centimeters, maximum length of 2.5centimeters of the scar of the lower left scrotum.  The scars were not found to be painful, had no signs of skin breakdown, and were superficial.  The scars also had no inflammation, edema, keloid formation, or other disabling effects.  The Veteran was diagnosed with scars from left varicocelectomy/vasectomy surgery.  The examiner found there were no significant effects on the Veteran's occupation or usual daily activities.  

After a careful review of the evidence of record, the Board finds that the Veteran's residual scar of the left varicocele, status post surgery, does not warrant an initial compensable disability rating at any time since the effective date of the grant of service connection on August 26, 2005.  The objective findings of record do not provide any evidence of scars, other than the head, face, or neck, that are deep or that cause limited motion;  scars, other than the head, face, or neck, that are superficial or that do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater; superficial unstable scars; or, superficial scars that are painful on examination, so as to warrant a compensable rating under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  There is also no evidence of limitation of function due to a scar.  In this regard, the medical evidence of record reflects that the Veteran's residual scar of the left varicocele, status post surgery, was described in the June 2006 VA examination as well-healed, 3.5 centimeters long and 0.2 centimeters wide, flat, smooth, not adherent, not scabbed, not painful, and not tender.  It was also noted at that time that there was no history of ulceration or breakdown and no functional limitations.  Thereafter, the June 2010 VA examination revealed findings of two superficial scars with maximum widths of 0.8 centimeters and 0.4 centimeters and maximum lengths 5.5 centimeters and 2.5 centimeters, with no pain, skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  

Based on the foregoing, the Board finds that the Veteran's residual scar of the left varicocele, status post surgery, more nearly approximates the noncompensable disability rating assigned.  Therefore, a higher evaluation under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 is not warranted.  

The Board acknowledges the Veteran's December 2009 hearing testimony asserting that that his residual scar of the left varicocele, status post surgery, was tender, raised, looked "like a caterpillar" in describing that a keloid was present, and that his treating physician at the VA found that his scar was tender and raised over an inch.  The Board finds that the Veteran is competent to attest to symptoms observed and is competent to report a contemporaneous medical diagnosis made by a treatment provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, this testimony is competent evidence of the Veteran's symptoms and contemporaneous treatment of the scar.

The Board finds, however, that this testimony is not credible evidence of the residual scar symptoms, as it is inconsistent with the contemporaneous medical evidence of record during the period of this appeal, which demonstrates findings of flat, smooth, superficial scars with no evidence of tenderness, pain, adherence, scabbing, skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  In fact, following the Veteran's testimony regarding his residual scar symptoms, he told the June 2010 VA examiner that his scars were not painful.  Thus, he has provided inconsistent reports of his own symptoms.  Moreover, the VA outpatient treatment reports from July 2009 to December 2009 do not reflect any findings, complaints, or treatment of a scar of the left varicocele.  

The Board notes that, while the Veteran's residual scar of the left varicocele, status post surgery, is currently rated under the provisions of Diagnostic Code 7120 pertaining to varicose veins, the evidence of record does not reflect the presence of varicose veins, to include as due to the residual scar.  38 C.F.R. § 4.104 (2010).  Thus, Diagnostic Code 7120 is inapplicable to the Veteran's current residual scar of the left varicocele, status post surgery.  Moreover, there is no evidence showing that he would meet the criteria for an increased evaluation under that diagnostic code, as there is no indication that his scars are productive of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.

The record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating at any time since the effective date of service connection for residual scar of the left varicocele, status post surgery, on August 26, 2005.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran's disability has been no more than noncompensable since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that an initial compensable disability rating for residual scar of the left varicocele, status post surgery, is not warranted at any time since the effective date of service connection on August 26, 2005.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left foot disability and residual scar of the left varicocele are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected metatarsalgia of the left foot and residual scar of the left varicocele under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for metatarsalgia of the left foot is denied.

An initial compensable disability rating for residual scar of the left varicocele, status post surgery, is denied.  


REMAND

The Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, Veteran has asserted that he is unable to work, at least in part, due to his service-connected left foot disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


